Citation Nr: 0531527	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).

2.  Entitlement to an increased evaluation for migraine 
headaches with diplopia and esotropia and history of lateral 
rectus palsy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active service when he 
retired in August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran appeared at a hearing before the undersigned in 
December 2000.

The Board remanded this matter in February 2001.  


FINDINGS OF FACT

1.  The veteran's current bilateral CTS is not of service 
origin.  

2.  The veteran's headaches have not been shown to cause 
characteristic prostrating attacks occurring on an average of 
once a month or to cause a severe economic impact; his 
corrected visual acuity has been shown to be no worse than 
20/25, bilaterally, and his field of vision for both the left 
and right eye is full; mild diplopia is present in extreme 
horizontal right and left gaze beyond 60 degrees.  


CONCLUSIONS OF LAW

1.  Bilateral CTS was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches with diplopia and esotropia and 
history of lateral rectus palsy have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.84a, 4.124a, Diagnostic Codes, 6079, 
6080, 6090, 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Discussions in the January 1996 rating determination, the May 
1996 statement of the case, the February 1997, May 2000, 
March 2002, March 2003, and June 2004 supplemental statements 
of the case, and March 2001 and September 2004 VCAA letters, 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statement and supplemental statements of the 
case and in the VCAA letters the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.

The September 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The January 1996 rating determinations came before 
notification of the veteran's rights under the VCAA.  VCAA 
notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  After the notice was provided, the veteran did 
not identify any additional information or evidence.  The 
veteran had the opportunity to have his claim adjudicated 
after receiving the VCAA notice and having the opportunity to 
submit additional evidence or information.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.

There has also been compliance with the assistance provisions 
set forth in the VCAA and implementing regulations.  The 
record demonstrates that the veteran has been afforded 
several VA examinations in connection with his claim.  These 
examinations provided all needed information as to the 
etiology of the CTS and the current severity of the migraines 
and associated disability.  All available service medical, 
VA, and private treatment records have also been obtained.  
The requirements of 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The service medical records and treatment records and 
examination reports in the years immediately following 
service are devoid of any complaints or findings of CTS.  The 
first objective medical finding of CTS was not until February 
1990, more than 5 years after the veteran's separation from 
service.  As to the veteran's belief that his current CTS 
began in-service, while he is competent to report the 
symptoms he experienced in service, he is not qualified to 
render an opinion as to etiology of any current CTS.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the August 2001 VA examiner concluded that it was 
more likely than not that CTS was not service related, and 
was instead related to the veteran's use of the keyboard 
starting in the late 1980's, based upon his seeking medical 
attention at that time.  The examiner's opinion was based 
upon a complete review of the claims folder and a thorough 
examination of the veteran.  The medical opinion from the VA 
examiner is more probative than the veteran's beliefs and is 
given more weight based upon the detail provided and the fact 
that the examiner had the claims folder for review prior to 
rendering his opinion.

While the veteran is competent to report, as he has, symptoms 
in service and a continuity of symptoms since service, as a 
layperson he is not competent to provide a diagnosis of CTS 
in service, or to link current CTS to service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Duenas v. 
Principi, 18 Vet App 512 (2004).  

The only competent opinion is against a link between current 
CTS and service.  The Board, thus, finds that the 
preponderance of the evidence is against the claim for 
service connection.  38 U.S.C.A. § 5107(b) (West 2002).  
Entitlement to service connection for bilateral CTS is, 
therefore, denied.

Migraine Headaches with Diplopia and 
Esotropia and a History of Lateral Rectus 
Palsy

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.

The Board may also consider whether a higher disability 
evaluation is warranted due to impairment of vision under the 
applicable diagnostic codes.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079.  The best distance vision obtainable after 
best correction by glasses will be the basis of rating.  
38 C.F.R. § 4.75.

A review of the record reveals that the RO granted service 
connection for headaches and transient diplopia and esotropia 
and assigned a 10 percent disability evaluation in a February 
1985 rating determination.  

With regard to the veteran's migraines, the evidence does not 
demonstrate that the veteran has characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  

The veteran testified at his December 2000 hearing, that he 
would have blurred vision or the effects of an aura around 
once a month, but this description does not show prostrating 
attacks.  He testified that he had had to lay down two months 
earlier as a result of his migraines and that the headaches 
occurred when he was subjected to high stress situations, but 
did not report these episodes occurring monthly.  

At the time of his August 2001 VA examination, the examiner 
rendered a diagnosis of headaches, under medication, 
resolved.  The examiner noted that since the veteran had been 
placed on Atenolol there did not appear to be any ongoing 
issue with migraines.  The Board notes that the veteran 
stated that the pain was not here now when making reference 
to his migraines.  The veteran indicated that since he had 
started Atenolol he had been pain free.  The examiner noted 
that while the veteran did report a few episodes of transient 
visual blurring which might represent a migraine aura, he did 
not have any prostrating attacks.  Moreover, the veteran 
stated that he had not had an attack of this type for over a 
year.  The examiner observed that the veteran had had 
complete resolution of symptoms with the use of Atenolol.  

Furthermore, the treatment records obtained in conjunction 
with the veteran's claim do not reveal any findings of 
characteristic prostrating attacks occurring on an average of 
once a month.

As to the issue of an increased evaluation as it relates to 
visual acuity and diplopia, the Board notes that the veteran 
has been found to have no worse than 20/25 corrected visual 
acuity.  This would equate to a noncompensable disability 
evaluation under DC 6079.  

As it relates to diplopia, the Board notes that at the time 
of the August 2001 VA examination, diplopia testing in the 
cardinal fields of gaze revealed no diplopia with the 
exception of mild diplopia elicited in extreme horizontal 
right and left gaze.  This gaze was beyond 60 degrees.  There 
have been no other objective findings of diplopia in any 
other quadrants.  As such, a compensable evaluation would not 
be warranted under DC 6090 relating to diplopia.  A 
compensable disability evaluation under DC 6080 relating to 
impairment of field vision would also not be warranted as the 
August 2001 examiner found the veteran to have a full field 
of vision for both his left and right eye.  

While the Board is sympathetic to the beliefs of the veteran, 
the objective medical evidence does not demonstrate that an 
increased evaluation is warranted for migraine headaches with 
diplopia and esotropia and history of lateral rectus palsy.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected migraine headaches with diplopia and 
esotropia and history of lateral rectus palsy have resulted 
in frequent periods of hospitalization.  Moreover, there have 
been no objective medical findings that the veteran's 
migraine headaches with diplopia and esotropia and history of 
lateral rectus palsy solely prevent him from maintaining 
employment.  The Board does note that the veteran has 
reported missing several days per month as a result of his 
headaches, but given the evidence that his attacks had 
resolved, there has been no demonstration or marked 
interference with employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Ultimately the Board must conclude that the preponderance of 
the evidence is against a finding that the disability meets 
or approximates the criteria for an increased rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2005).  The 
claim is, therefore, denied.


ORDER

Service connection for bilateral CTS is denied.  

An evaluation in excess of 10 percent for migraine headaches 
with diplopia and esotropia and history of lateral rectus 
palsy is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


